Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 18, 2013

                                         No. 04-13-00236-CR

                                     Esain Orlando CARMONA,
                                              Appellant

                                                    v.

                                      THE STATE OF TEXAS,
                                            Appellee

                    From the 386th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR4882
                             Honorable Laura Parker, Judge Presiding

                                               ORDER
        Pursuant to a plea bargain agreement, appellant pled nolo contendere to aggravated robbery.
The trial court’s certification of defendant’s right to appeal states this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant filed his notice of
appeal, the court clerk sent copies of the certification and notice of appeal to this court. See TEX. R.
APP. P. 25.2(e).

        Appellant filed two pro se notices of appeal, in which he asserts a written pre-trial motion to
suppress was denied on June 27, 2012. The clerk’s record contains a written plea bargain agreement,
and the punishment assessed did not exceed the punishment recommended by the State and agreed to
by the appellant. The clerk’s record also contains two motions to suppress, but does not contain any
orders ruling on any pre-trial motions.

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to
appeal.” TEX. R. APP. P. 25.2(a)(2). This court must dismiss an appeal “if a certification that shows
the defendant has the right of appeal has not been made a part of the record.” TEX. R. APP. P.
25.2(d).

       It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of Appellate
Procedure 25.2(d), unless an amended trial court certification that shows appellant has the right of
appeal has been made part of the appellate record by May 17, 2013. See Daniels v. State, 110
S.W.3d 174 (Tex. App.CSan Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2013.


                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court